Hammond, J.
There was ample evidence, indeed it was overwhelmingly in that direction, that the Bank of Bordeaux for whose benefit the action was brought was at all times a bona fide holder in due course; and therefore that it held the bills free from the defenses of fraud and overcharge set up in the answer and was without liability for the overcharge set up in the declaration in set-off. R. L. c. 73, §§ 69-74, both inclusive. The second, third and fourth requests were therefore properly refused.
And the same may be said of the seventh. There was no contention that the plaintiffs were parties to any fraud or illegality. The request is therefore subject to the same objection as the others. It totally disregards the rights of the former holder in due course on whose behalf the action was brought. R. L. c. 73, § 75.

Exceptions overruled.